This suit was one in which recoveries were sought upon a promissory note secured by a deed of trust upon certain lands, and upon an open account for goods, wares, and merchandise. No briefs for either side have been filed in this court — a fact to which our attention was not directed at the time the cause was received on submission; if it had been, the usual practice would have been to dismiss the appeal for want of prosecution. Since it was taken on submission, however, we have inspected the record on file here, and find it discloses that the trial court had jurisdiction of the parties and the subject-matter of the litigation; that after hearing the cause upon the merits, it duly and regularly entered a judgment in favor of the plaintiffs below against the appellant here which it had the power to render, and which conforms to the pleadings of the parties as presented before it.
In such circumstances, this court is not called upon to review the statement of facts to determine whether or not the evidence was sufficient to support the judgment so rendered, but will presume that it was.
An affirmance is ordered.
Affirmed.